IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 14, 2009
                                     No. 08-51246
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

JESUS FIDENCIO VASQUEZ-VILLA, also known as Eligio Gomez-Ledesma,
also known as Eligio Ledesma, also known as Jesus Vesques-Villa, also known
as Jose Angel Yebrino

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 5:08-CR-648-ALL


Before KING, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
       Jesus Fidencio Vasquez-Villa pleaded guilty to illegal reentry following
deportation after conviction for an aggravated felony drug-trafficking offense, in
violation of 8 U.S.C. §§ 1326(a) and (b)(2). The district court sentenced Vasquez




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-51246

to 46 months in prison and three years of supervised release. Vasquez challenges
only the supervised release term.
      Vasquez claims the term is unreasonable because it exceeds that necessary
to effectuate the sentencing goals as stated in 18 U.S.C. §§ 3553(a) and 3583(c),
namely, rehabilitation, monitoring, and deterrence, because he will be deported
to Mexico upon his release. Vasquez further contends the district court erred
because it failed to consider his individual circumstances and state the reasons
for imposing the three-year term.
      Because Vasquez did not object to his term of supervised release, we
review only for plain error. See United States v. Peltier, 505 F.3d 389, 391-92
(5th Cir. 2007), cert. denied, 128 S. Ct. 2959 (2008). Under that standard, even
if Vasquez shows a clear or obvious error that affects his substantial rights, our
court has the discretion to correct the plain error but, generally, will do so only
if the error seriously affects the fairness, integrity, or public reputation of
judicial proceedings. E.g., United States v. Baker, 538 F.3d 324, 332 (5th Cir.
2008), cert. denied, 129 S. Ct. 962 (2009).
      Vasquez pleaded guilty to a Class C felony, for which the supervised
release term could not exceed three years; therefore, the imposed term fell
within both the applicable statutory and guidelines’ ranges. See § 1326(b)(2); 18
U.S.C. §§ 3559(a)(3), 3583(b)(2); U.S.S.G. §§ 5D1.1(a), 5D1.2(a)(2). Accordingly,
the sentence is presumed to be reasonable, and we infer that the district court
considered the relevant sentencing factors. See United States v. Mondragon-
Santiago, 564 F.3d 357, 360 (5th Cir.), petition for cert. filed (24 June 2009);
United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005). Although the district
court was not required to provide a lengthy explanation for imposing the within-
guidelines term, it was required to, and did in fact, both consider the § 3553(a)
factors, including Vasquez’ sentencing contentions, and formulate a reasoned
basis for its decision. See Rita v. United States, 551 U.S. 338, 356 (2007).



                                        2
                                  No. 08-51246

      Along that line, the district court implicitly considered the § 3553(a)
factors, including the nature and circumstances of the offense, the history and
characteristics of the defendant, and the need for the sentence imposed to deter
future criminal conduct and protect the public. In that regard, the district court
discussed: Vasquez’ 2003 federal conviction for conspiracy to distribute and
possess with intent to distribute marijuana; and his 2007 illegal reentry, which
resulted in the conviction in the instant proceeding, including that Vasquez
reentered during the term of supervised release imposed for his 2003 conviction,
that term had not been revoked, and upon his reentry, Vasquez was arrested for
possession of cocaine with intent to distribute more than 400 grams. The district
court not only considered Vasquez’ request for a sentence that would reflect the
time he spent in state custody following his 2007 arrest, but also recommended
that the Bureau of Prisons act in accordance with that request. Accordingly,
although the district court did not explicitly state the reasons for the imposed
three-year supervised-release term, the record reflects that the court formulated
a reasoned basis for its decision. See Rita, 551 U.S. at 356.
      AFFIRMED.




                                        3